Carpenter, J.
In each of these cases the appellant applied to the Superior Court for relief against the assessment of betterments laid by the city of New Haven for the purpose of defraying the expense of paving a public street. The appellants are railroad corporations, engaged only in the business of operating railroads, and the land assessed in each case is used exclusively for railroad purposes.
These assessments can be made only on property which is specially benefited by the improvement. The question then is, whether the land assessed was specially benefited. The language of the finding is;—“ I do not find that the appellant derived any benefits from said pavement, except such, if any, as are necessarily to be inferred from the foregoing facts.” The finding in this respect is the same in both cases.
The material facts thus referred to are—that the land assessed is used exclusively for railroad purposes, the land owned by the New York & New Haven Railroad Company having a passenger station upon it, and the land owned by the Shore Line Railway having no building upon it; that access *284to tlie station building is made easier by the improvement, and that the value of the land is increased for building purposes generally.
We are unable to see how the land assessed is made any more valuable to the owners for any purpose for which they can lawfully use it. The land was originally taken, is now used, and presumptively must continue to be used, for railroad purposes. Eor such purposes it can be no more benefited by the improvement than land taken for water works, public streets, or parks.
The fact that the pavement makes access to the railroad station easier shows a benefit to the public at large, but not a special benefit to the corporation. They carry no more passengers, and receive no greater compensation, in consequence of such increased facilities.
The increased value of the land for building purposes, or for business purposes generally, will hardly justify the assessment. Whatever benefit there is, is remote and contingent; not direct, immediate, and certain. The corporation can only realize the benefit, if ever, at some distant time in the future, when the present use is no longer required; and it is wholly uncertain whether that time will ever arrive.
The company is not at liberty to abandon the railway, and throw the land into the market at any time it pleases. The land was taken for public use, and the public will be likely to demand a continuance of that use.
The benefits resulting from this improvement are not permanent, but will, in time, cease to exist. Probably before the appellants can experience any practical advantage from this pavement, it will have given place to other improvements, so that the supposed benefits are in fact inappreciable.
The reasoning of the late Chief Justice of this court in City of Bridgeport v. The New York & New Haven Railroad Company, 36 Conn., 255, applies to these cases.
The Superior Court is advised to annul the assessments.
In this opinion Park, C. J., and Pardee, J., concurred; Roster and Phelps, Js., did not sit.